DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-25-2019 and 11-18-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0222244 hereinafter Kim. 
Regarding Claim 1, Kim teaches a composite electrolyte comprising: a lithium salt; a solid electrolyte, wherein the solid electrolyte is a sulfide or oxide solid electrolyte; and an ionic liquid (paragraphs 40, 55, 59, 65, 124-131). 

Regarding Claims 2-3, Kim teaches that an amount of the lithium salt in the ionic liquid is about 1 mole per liter or greater and the lithium salt is LiBF4 (paragraphs 55-56). 
Regarding Claim 4, Kim teaches that a weight ratio of the solid electrolyte to the ionic liquid is from about 0.1:99.9 to about 90:10 (see Examples 1-4). 
Regarding Claims 5-6, Kim teaches a sulfide or oxide solid electrolyte (paragraph 65). 
Regarding Claims 7-9, Kim teaches an ionic liquid as claimed (paragraph 44). 
Regarding Claim 10, Kim teaches that the composite electrolyte further comprises liquid electrolyte (paragraph 68). 
Regarding Claim 11, Kim teaches a lithium metal battery comprising: a composite cathode (positive electrode) comprising a cathode current collector and a cathode active material layer; a lithium anode (negative electrode) comprising lithium metal or a lithium alloy; and a composite electrolyte layer as described above is disposed between the cathode and the lithium anode (paragraphs 77-89). 
Regarding Claims 12-14, Kim teaches that the cathode comprises cathode active material, composite electrolyte, a conducting agent, and a binder as claimed (paragraphs 79-80). 

Regarding Claim 22, Kim teaches a method of preparing the composite electrolyte as claimed (see Examples 1-4). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729